Citation Nr: 1230636	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  09-21 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to December 1967, and his awards and decorations include a Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  In August 2008, the RO granted service connection and an initial rating of 30 percent for PTSD, effective as of March 25, 2008.  As pertinent to this appeal, the RO also denied service connection for hearing loss and tinnitus.  The Veteran perfected an appeal to the Board from the initial rating assigned for PTSD and the denial of these two service connection claims.  

In an April 2009 Decision Review Officer (DRO) decision, the RO increased the rating for PTSD to 50 percent for the entire period on appeal.  However, as this was not a full grant of the benefit sought on appeal, and the Veteran has not expressed satisfaction with this determination, his appeal proceeds from the initial unfavorable rating decision.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  

In contrast, the RO granted service connection for tinnitus in an October 2009 DRO decision, which constitutes a full grant of that benefit sought on appeal.  The Veteran also has not disputed the rating or effective date assigned for such disability.  Therefore, this issue is no longer on appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  

The Veteran testified as to these issues before the undersigned Veterans Law Judge at a hearing at the RO in June 2010.  A transcript of that hearing is of record. 

During the course of the appeal, the Veteran reported not working since the summer of 2008, and asserted that he is unemployable due, at least in part, to his service-connected PTSD.  See, e.g., hearing transcript.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As such, the issue of a TDIU is under the Board's jurisdiction.  

The Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  There are currently no pertinent records in the paperless file that are not also in the paper claims file.  However, any further development or adjudication of this matter should take into account this paperless claims file.
 
The issue of entitlement to service connection for a skin condition has been raised by the record.  In particular, during the Board hearing, the Veteran referenced a condition on the legs and arms and stated that he believes it is related to his service in Vietnam.  However, this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to a higher rating for PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

Resolving all reasonable doubt in the Veteran's favor, he suffered acoustic trauma from an explosion during combat service and he has had continuous hearing difficulties since that time, which have progressed over the years to result in the current bilateral hearing loss disability.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board's decision herein to grant service connection for hearing loss is a full grant of the benefit sought on appeal.  No further action is necessary to comply with the Veterans Claims Assistance Act of 2000 and implementing regulations.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including that which is pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Generally, to establish direct service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  38 C.F.R. § 3.304; see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).  However, under C.F.R. § 3.303(b), the nexus element may be established based on medical or lay evidence where there is competent evidence of continuity of symptomatology.  Barr, 21 Vet. App. at 307.

In addition, certain chronic diseases, including organic diseases of the nervous system (such as sensorineural hearing loss), will be presumed to have been incurred in or aggravated by service if they manifest to a degree of 10 percent within one year after separation from service, even if there is no evidence of such disease during service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Where a condition is noted during service (or within the applicable presumptive period) but is not chronic, service connection may be granted only where there is continuity of symptomatology after separation from service.  38 C.F.R. § 3.303(b).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Here, the Veteran asserts that his current hearing loss is due to noise exposure during combat without hearing protection, including an explosion which caused him to be thrown about 25 feet, and for which he received a Purple Heart.  He states that he lost his hearing completely for a short period after the explosion and was unable to work as a radio operator for three weeks.  The Veteran reports that his hearing gradually returned, but it was never "normal" from that point forward.  See, e.g., September 2008 notice of disagreement, June 2009 substantive appeal (VA Form 9), August 2009 VA examination reports, June 2010 hearing transcript.

The Board first finds that the Veteran has a current bilateral hearing loss disability.  Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Here, testing during the August 2009 VA examination revealed puretone thresholds of greater than 26 decibels from 2000 to 4000 Hertz, which meets the requirement.  It is also noted that testing showed puretone threshold levels greater than 40 decibels at the 3000 and 4000 Hertz levels, as well as speech reception thresholds below 94 percent bilaterally.  As such, there is a current bilateral hearing loss disability.

Service personnel records confirm that the Veteran's military occupational specialty while serving in Vietnam was radio operator.  See, e.g., record of service, DD Form 214.  There is no documentation of any noise exposure, to include the reported explosion, or any hearing difficulties in the Veteran's service treatment or personnel records.  However, the Veteran is competent to report such injuries, events, and observable symptoms because they are factual in nature and within the realm of his personal observation.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Barr, 21 Vet. App. at 307-08; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In fact, the Veteran received a Purple Heart, and personnel records confirm that this was for wounds received during combat action in Vietnam in August 1967.  This was only a few months before his discharge from service in December 1967.  Further, the Board finds that the Veteran's reports of noise exposure and subjective hearing loss are generally consistent with the circumstances of such service, and there is no clear and convincing evidence to the contrary.  Indeed, the Veteran has already been granted service connection for tinnitus based on hazardous noise exposure from the reported explosion.  As such, the Veteran's lay reports of noise exposure and observable symptoms of hearing loss during service are sufficient to establish such events.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The Veteran testified during the Board hearing that he received VA treatment for hearing loss immediately after discharge from service, and was told that he had 40 percent hearing loss at that time.  He is competent to report receiving VA treatment for hearing difficulties shortly after service, and what his provider told him at that time.  See Jandreau, 492 F.3d at 1377.  No attempts have been made to obtain such records, but the Veteran testified that he attempted to obtain them and were told that they were not available.  The Veteran has denied any other treatment over the years, other than receiving hearing aids.  However, he asserts that he has had hearing difficulties since service and that they have progressed over time to the current condition.  See, e.g., notice of disagreement, substantive appeal, hearing transcript.  

The Board notes that there is no documentation of any complaints or treatment for hearing loss during service, and the Veteran's pure tone thresholds ranged from -10 to 10 decibels at all levels bilaterally during his December 1967 service discharge examination.  As noted by the August 2009 VA examiner, these results are well within normal limits.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (noting that the auditory threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  Additionally, the first documented complaint or treatment for hearing loss is in a February 2008 VA treatment record, and the Veteran was first issued VA hearing aids in April 2008.  

However, it is not necessary to meet VA's criteria for a hearing loss disability during service to warrant service connection.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  Moreover, lay evidence may not be deemed not credible solely due to the absence of contemporaneous medical evidence, although this may be weighed against the other evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Further, competent lay testimony may not be rejected unless it is found to be mistaken or otherwise deemed not credible.  McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).  

As noted above, the Veteran has reported subjective hearing difficulties continuing since the conceded in-service explosion.  Although he admits that his complete hearing loss improved gradually after the explosion, he has reported continuing problems since that time and has reported that his symptoms have progressed over time.  Significantly, the Veteran has generally denied any other hazardous noise exposure.  He has reported working as a janitor, in a warehouse, as a highway patrol officer and then an undercover narcotics officer, in a house painting business, as a car salesman, and in numerous varied jobs over the years since service.  The Veteran reported wearing hearing protection when required for any noise exposure as a police officer, and he denies any other occupational noise exposure above a minimal level.  He has also denied any recreational noise exposure, stating that he fishes as a hobby and generally stays away from noise because he prefers peace and quiet.  See, e.g., August 2009 VA audiological and PTSD examination reports, June 2010 hearing transcript.

The August 2009 VA examiner opined that the Veteran's current hearing loss disability was not caused by or a result of any noise exposure, including the reported explosion, during service.  She reasoned that the discharge examination showed hearing within normal limits, and hearing damage due to noise exposure occurs at the time of the noise exposure and is not delayed in its onset.  However, it is unclear if this examiner considered the Veteran's lay reports of continuing symptomatology of hearing difficulties since the explosion shortly before his discharge from service, or his report of treatment shortly after discharge.  The Veteran is competent to testify in such regard, and there is no reason to find him not credible in these respects.  As such, the examiner's opinion has low probative value.

Considering the record as a whole, the Board finds that the evidence is in relative equipoise as to the timing and etiology of the Veteran's hearing loss.  There is also no intervening noise exposure or other demonstrated etiology of the hearing loss.  Therefore, all reasonable doubt will be resolved his favor.  As such, when applying the benefit of the doubt rule, the evidence establishes that the Veteran was exposed to hazardous noise during service, and he has had continuous symptomatology of hearing loss since that time.  Although the evidence does not establish compensable hearing loss within one year after service, it does establish that the Veteran's hearing loss disability is related to service.  Service connection for bilateral hearing loss is warranted.  38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.  


ORDER

Service connection for bilateral hearing loss is granted.


REMAND

Further development is necessary for a fair adjudication of the Veteran's claim for a higher rating for PTSD and a TDIU.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide these claims, so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

First, the Veteran was last examined to determine the severity of his PTSD in August 2009, and the most recent treatment records in the claims file are dated in February 2010.  The Veteran has been receiving regular VA mental health treatment since 2008, and it appears that he has continued to receive such treatment.  Further, he testified during the June 2010 hearing that he was on a waiting list for group therapy.  Accordingly, the Board finds that the currently available evidence is too old to adequately evaluate the current severity of the Veteran's PTSD.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (VA must provide a contemporaneous medical examination where the record does not adequately reveal the current state of the disability, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Additionally, the Veteran reported receiving benefits from the Social Security Administration (SSA) during the June 2010 hearing.  He was unsure if they were for disability or retirement, and the Veteran's representative was unable to clarify at that time.  Upon remand, the AOJ should clarify the type of SSA benefits the Veteran is receiving.  If they are disability benefits, then the records and determinations could contain information pertinent to the severity of the Veteran's PTSD or employability, and they should be obtained upon remand.  

Further, as noted above, the issue of entitlement to a TDIU has been raised by the evidence of record.  See Rice, 22 Vet. App. at 453-54.  The Veteran contends that he is unemployable due to his PTSD.  Although he has reported retiring in 2008 due to physical pain, he has also reported being fired from several positions over the years due to his angry and confrontational attitude.  The Veteran has indicated that he retired in 2008 due to pain and confrontations, or not wanting to deal with coworkers or customers, indicating that he would probably have been fired had he not retired.  See, e.g., hearing transcript, July 2008 and August 2009 VA examination reports.  Upon remand, the Veteran should be provided with VCAA-compliant notice as to a TDIU.  Further, the VA examiner should offer an opinion as to the effects of the service-connected disabilities on his employability.  

A TDIU may be granted if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Generally, if there are two or more service-connected disabilities, as in this case, there must be at least one disability rated at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more to be eligible for a TDIU.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  However, if these threshold criteria are not met, but the evidence establishes that the Veteran is unemployable due to service-connected disabilities alone, the case must be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration of a TDIU.  38 C.F.R. § 4.16(b).  

In this case, the Veteran does not currently meet the percentage threshold criteria for a TDIU.  Specifically, he is currently assigned a 50 percent rating for PTSD, and he also has a 10 percent rating for tinnitus and a noncompensable (0 percent) rating for left leg scar, for a combined rating of 60 percent.  Further, service connection for bilateral hearing loss has been granted herein, the claim for a higher rating for PTSD is being remanded for further development, and a claim for a skin condition is being referred for appropriate action.  As such, it is possible that the Veteran may meet the threshold criteria after these issues are addressed upon remand.  

In any event, even if the Veteran still does not meet the threshold criteria for a TDIU upon remand, and there is evidence of unemployability due solely to service-connected disability, then the case should be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration of a TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of the evidence and information necessary to establish entitlement to a TDIU, and allow an appropriate time for response.

2.  Obtain copies of any outstanding VA treatment records dated from February 2010 forward.  If the Veteran identifies any other outstanding treatment records upon remand, appropriate efforts should also be made to obtain such records, after receiving any necessary authorization.

3.  Obtain clarification as to whether the Veteran's reported SSA benefits are for retirement or disability.  If they are for disability benefits, request copies of any records or determinations associated with such claim.  

4.  All requests and all responses for the above-described records, including negative responses, should be documented.  All records received should be associated with the claims file.  Requests for records from Federal agencies, including SSA and VA, must continue until a determination is made that such records do not exist or any further efforts to obtain them would be futile.  If any records cannot be obtained after appropriate efforts, notify the Veteran of the missing records, as well as the efforts taken and any further efforts that will be made by VA to obtain such evidence.  The Veteran should also be allowed an appropriate time to provide any such records.

5.  After completing the above-described development, schedule the Veteran for a VA examination to determine the current severity of his PTSD, as well as any unemployability.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the examination report.  All necessary tests and studies should be conducted.  The examiner should accomplish the following:

(a)  Assess and record all subjective and objective symptomatology of the Veteran's PTSD, to include any social or occupational impairment and a global assessment of functioning (GAF) score.  

(b)  Offer an opinion as to whether the Veteran has been unable to secure or follow a substantially gainful occupation solely as a result of his PTSD, alone or together with any other service-connected disabilities, during the appeal (or since March 2008).  Such opinion should reflect consideration of the Veteran's level of education, special training, and previous work experience, but not any effects of age or nonservice-connected disabilities.

(c)  Provide a complete rationale (reasoning or explanation) any opinion offered.  If any requested opinion cannot be offered without resorting to speculation, the examiner should indicate such in the report and explain why a non-speculative opinion cannot be offered.  
 
6.  Thereafter, if there is evidence of unemployability due to service-connected disability (including but not limited to PTSD), and the Veteran is not found to be entitled to an increased rating for PTSD or sufficient compensable rating for other service-connected disabilities so as to the meet the schedular threshold criteria for a TDIU, the Veteran's claim should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration of a TDIU.

7.  After completing any further development as may be indicated by any response received upon remand, readjudicate the Veteran's claims for an initial rating in excess of 50 percent for PTSD and a TDIU based on all lay and medical evidence of record.  If the claims remain denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case.  Allow an appropriate period of time for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


